DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/18/2022 concerning the claim amendments have been fully considered and they are persuasive with regard to both 35 USC 112(f) claim interpretation and the prior art rejection each set forth in the office action having notification date of 04/18/2022.  Additionally each of amended independent claims 5, 25, and 32 overcome the prior art of record.   Amended independent claims 5 and 25 are allowable over the prior art of record.  Independent claim 32 and dependent claim 33 have indefinite issues set forth below.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 5-8 and 21-37 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32:
	Claim 32 at line 11 amended the previous "one or more instances of content" with the currently pending "one or more instances the related content" which lacks the "of" which renders claim to be missing connecting words between "one or more instances" and "the related content".  Thus, the scope of "one or more instances the related content" is indefinite.  Amending this limitation similar to corresponding limitation in corresponding claims 5 and 25 would overcome this issue, for example claiming "one or more instances of the related content" would be acceptable.  Dependent claims 33-37 inherit and do not correct this indefinite issue.
	Claim 33:
	Claim 33 at line 4 claims "one or more instances of content" which due to changes made in parent claim 32 is unclear as to which content is the subject of the claimed replaces.  Refer to corresponding section in claims 6 and 26 which were each amended to claim "one or more instances of the relevant content" thereby clarifying in those two claims the subject of the claimed replaces.  Amending this limitation similar to corresponding limitation in corresponding claims 6 and 26 would overcome this issue, for example claiming "one or more instances of the relevant content" would be acceptable. Dependent claim 34 inherits and does not correct this indefinite issue.
Allowable Subject Matter
Claims 5-8 and 21-37 are allowed.
Claims 32-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-8 and 21-24:
The prior art of record fails to teach or suggest in the context of independent claim “based on monitoring the object, determine whether respective instances of content are relevant content or unrelated content with respect to a driving route for the vehicle; and generate an augmented reality display, on the transparent surface, which comprises a display element which conforms to at least one boundary of at least a portion of the perceived object and at least partially obscures one or more instances of the unrelated content on the object, such that one or more instances of the relevant content on the object are perceptible independently of the instances of the unrelated content via the transparent surface”.
Claims 25-31:
The prior art of record fails to teach or suggest in the context of independent claim 25 “determine whether respective instances of content are relevant content or unrelated content with respect to a driving route for the vehicle; and generate an augmented reality display, on the transparent surface, which comprises a display element which conforms to at least one boundary of at least a portion of the perceived object and at least partially obscures one or more instances of the unrelated content on the object, such that one or more instances of the relevant content on the object are perceptible independently of the one or more instances of the unrelated content via the transparent surface”.
Claims 32-37:
The prior art of record fails to teach or suggest in the context of independent claim 32 “determining whether respective instances of content are relevant content or unrelated content with respect to a driving route for the vehicle; and generating, by the augmented reality display system, an augmented reality display, on the transparent surface, which comprises a display element which conforms to at least one boundary of at least a portion of the perceived object and at least partially obscures one or more instances” of “the unrelated content on the object, such that one or more instances of the relevant content on the object are perceptible independently of the instances of the unrelated content via the transparent surface”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613